DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 08-11-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17, 19-22, and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Applicant identifies claims 25 and 26 as reading on Species 1, however, the feature of the heating element including doped polysilicon is a feature of non-elected Species 7 – see the Election of Species dated 08-04-2021; and the Spec/Drawings of the current application at Fig. 6 and par. [0099]), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-11-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitations “450C and more” and “350C and less,” and the claim also recites “between 450C and 900C” and “between 350C and 100 C,” which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wado et al. (U.S. Pub. 2002/0142478).

Regarding claim 29, Wado discloses (Figs. 1 and 2) a thermal emitter 3 (see par. [0027]; all heaters/objects above absolute zero emit thermal radiation) comprising:
a semiconductor substrate 1 [0161] and a heating structure 3/4 (i.e. heater, laying supporting heater: [0164]) being supported by the semiconductor substrate (as shown in Fig. 1-2, by way of support film 2), the heating structure 3/4 including a heating element 3 supported by the heating structure 3/4 (as shown in Figs. 1 and 2), and
a chemical sensor 5 [0027] thermally coupled to the heating element (as shown in Figs. 1 and 2, by direct conduction through contact), the chemical sensor 5 including a gas adsorbing layer (see pars. [0003] and [0077]).

Claim 29 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesewetter (DE 102010003966 – listed on Applicant’s 01-28-2020 IDS, translation provided by Applicant).

Regarding claim 29, Kiesewetter discloses (Fig. 1) a thermal emitter 8 (see par. [0048]; all heaters/objects above absolute zero emit thermal radiation) comprising:
a semiconductor substrate (implicit: common chip: [0024]) and a heating structure 8 (i.e. the radiation source: [0048], and structure supporting it) being supported by the semiconductor substrate (as shown in Fig. 1), the heating structure 8 including a heating element 8 supported by the heating structure (as shown in Fig. 1), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter (DE 102010003966) in view of Glacer (U.S. Pub. 2017/0288125).

Regarding claim 1, Kiesewetter discloses (Fig. 1) a photoacoustic sensor 10 [0059] comprising a thermal emitter 8 (see par. [0048]; all heaters/objects above absolute zero emit thermal radiation) and an acoustic transducer [0059], the thermal emitter 8 and the acoustic transducer 10 being arranged inside a mutual measurement cavity 9 [0046], wherein 
thethermal emitter 8 comprises a semiconductor substrate (implicit: common chip: [0024]) and a heating structure 8 (i.e. the radiation source: [0048], and structure supporting it) being supported by the semiconductor substrate (as shown in Fig. 1), the heating structure 8 including a heating element 8 supported by the heating structure (as shown in Fig. 1), and
a chemical sensor 11 [0046] thermally coupled to the heating element 8 (as shown in Fig. 1), the chemical sensor 11 including a gas adsorbing layer [0047].

Glacer discloses the gas sensor is a MEMS gas sensor (see pars. [0002]-[0003] and [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kiesewetter’s device so that the gas sensor is a MEMS gas sensor, as taught by Glacer.
Such a modification would be merely a change in size of the device, which is obvious. See MPEP 2144.04(IV)(A).

Regarding claim 2, Kiesewetter discloses (Fig. 1) the thermal emitter 8 is configured to emit infrared radiation [0048] of a first temperature range [0048] for operating the photoacoustic sensor 10 and to emit heat of a second temperature range (can be higher or lower: [0049]) for operating the chemical sensor (depending on the gas to be detected: [0047]/[0049]).

Regarding claim 3, Kiesewetter’s modified device is applied as above, but does not disclose the first temperature range is between 450C and more, or between 450C and 900 C, and/or wherein the second temperature range is between 350C and less, or between 350C and 100 C.
However, the temperature of the thermal emitter is a results-effective variable that can be optimized to detect the gas species of interest (Kiesewetter: [0047]-[0049]).


Regarding claim 4, Kiesewetter discloses (Fig. 1) the thermal emitter 8 comprises a predetermined temperature profile [0048]-[0049] according to which the heating element 8 is configured to heat a first portion of the thermal emitter 8 (i.e. the side facing away from the detecting portion 11) to a first temperature (during heating: [0048]) and to heat a second portion of the thermal emitter (i.e. the side facing the detecting portion 11) to a second temperature being lower than the first temperature (when it is first activated, before reaching the operating temperature), wherein the adsorbing layer 11 is arranged at the second portion of the thermal emitter 8.

Regarding claim 9, Kiesewetter discloses (Fig. 1) the gas adsorbing layer 11 is disposed directly on a top or a bottom surface of the heating structure 8 (as shown in Fig. 1).

Regarding claim 18, Kiesewetter discloses (Fig. 1) the gas adsorbing layer 11 is arranged on the heating structure 8 (as shown in Fig. 1).

s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter (DE 102010003966) in view of Glacer (U.S. Pub. 2017/0288125), and further in view of Hedler (DE 102017205982 – listed on Applicant’s 01-28-2020 IDS, translation provided by Applicant).

Regarding claims 11 and 12, Kiesewetter’s modified device is applied as above, but does not disclose the heating structure is disc-shaped; at least one of the heating element and the gas adsorbing layer is loop-shaped; in a projection perpendicular to the heating structure, the gas adsorbing layer at least partially surrounds the heating element; and in a projection perpendicular to the heating structure, the heating element and the gas adsorbing layer at least partially overlap.
Hedler discloses the heating structure is disc-shaped (as shown in Fig. 2); and the heating element is loop-shaped (as shown in Fig. 2); in a projection perpendicular to the heating structure (i.e. the view shown in Fig. 2), the gas adsorbing layer 4/5/6 at least partially surrounds the heating element (as shown in Fig. 2); and in a projection perpendicular to the heating structure (i.e. the view shown in Fig. 2), the heating element and the gas adsorbing layer at least partially overlap (as shown in Fig. 2).
Since a change in shape is obvious, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kiesewetter’s device so that the heating structure is disc-shaped; and at least one of the heating element and the gas adsorbing layer is loop-shaped.  See MPEP 2144.04(IV)(B).

s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter (DE 102010003966) in view of Glacer (U.S. Pub. 2017/0288125), and further in view of Pollien et al. (WO 02/080620 – listed on Applicant’s 01-28-2020 IDS).

Regarding claims 23-24 Kiesewetter’s modified device is applied as above, but does not disclose the heating element is embedded in the heating structure; and the heating structure includes a first layer of dielectric material, the heating element over the first layer of dielectric material, and a second layer of dielectric material over the heating element.
Pollien discloses the heating element is embedded in the heating structure (as shown in Fig. 1); and the heating structure includes a first layer of dielectric material (page 10, lines 13-18), the heating element over the first layer of dielectric material (as shown in Fig. 1), and a second layer of dielectric material over the heating element (Fig. 1; page 10, lines 13-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kiesewetter’s device so that the heating element is embedded in the heating structure; and the heating structure includes a first layer of dielectric material, the heating element over the first layer of dielectric material, and a second layer of dielectric material over the heating element.
Such a modification would make the heater/heating structure smaller, cheaper, and more efficient (Pollien: page 2, lines 1-2).

27 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter (DE 102010003966) in view of Glacer (U.S. Pub. 2017/0288125), and further in view of Lee et al. (U.S. Pub. 2015/0021716).

Regarding claim 27, Kiesewetter’s modified device is applied as above, but does not disclose the gas adsorbing layer includes graphene.
Lee discloses the gas adsorbing layer includes graphene [0018]/[0049]. 
Since the art recognizes that graphene is an equivalent of Kiesewetter’s gas-sensitive metal oxide (see Kiesewetter: [0047]; Lee at pars. [0018]/[0049]), and known for the same purpose of detecting a gas by adsorption, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kiesewetter’s device so that the gas adsorbing layer includes graphene, as taught by Lee.  See MPEP 2144.06(II).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter (DE 102010003966) in view of Glacer (U.S. Pub. 2017/0288125), and further in view of Perkins (U.S. Pub. 2016/0237816).

Regarding claim 28, Kiesewetter’s modified device is applied as above, but does not disclose the thermal emitter comprises a filter structure being configured to selectively transmit emitted thermal radiation in a predetermined wavelength.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kiesewetter’s device to include a filter structure being configured to selectively transmit emitted thermal radiation in a predetermined wavelength.
Such a modification would allow the emitted radiation to be correlated to the chemical species of interest (Perkins: [0018]).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852